DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rucker et al. US 20140313882.

Regarding claim 1, A communications apparatus (Figure 1, element 110) comprising: a communications circuit comprising: a first communications system the first cellular module, Figure 2, element 211 and the second cellular module, element 212 are configured to transmit and receive communications with cellular networks, the first cellular module may communicate with the first cellular network via communication link, Figure 1, element 131, and the second cellular module may communicate with the second cellular network using communication link, Figure 1, element 132, para. 0018, the gateway device provides the connections to the Internet using the first cellular module and the second cellular module, para. 0019) and a communications port configured to communicate with a second communications network (the gateway device communicates via a local network Figure 1, element 140, with various machines, para. 0018, the local network being Ethernet); a power circuit comprising: a first power system configured to power the communications apparatus with a first power source (the power input may be drawn from an AC outlet or from a DC source, para. 0060); and a second power system configured to power the communications apparatus with a second power source (gateway devices include battery backup within the enclosure or, alternatively, support for an external battery backup, para. 0081); and a processing system (processing module, Figure 2, element 225) configured to be powered by the power circuit and selectively control communications flows between the communications port and at least one of the first communications system and the second communications system (the processor module can process communications being received and transmitted by the gateway device, para. 0021).

Regarding claim 2, The apparatus of claim 1, wherein the power circuit further comprises a power selection circuit configured to: determine availability of power from the first power system and the second power system; selectively source power from the first power source or the second power source based on the determined availability; and power at least one of the communications circuit and the processing system with the selectively sourced power (gateway devices include UPS (uninterruptible power supply) and battery backup, when the gateway device detects a slow, monotonic decrease in supply voltage, it will assume it is running on backup power, para. 0113).
Regarding claim 4, The apparatus of claim 1, wherein the first power source comprises a mains power source (the power input may be drawn from an AC outlet or from a DC source, para. 0060).

Regarding claim 5, The apparatus of claim 1, wherein the second power system comprises an onboard uninterruptable power supply (UPS) (gateway devices include UPS (uninterruptible power supply) and battery backup).

Regarding claim 6. The apparatus of claim 1, wherein selectively controlling communications flows between the communications port and at least one of the first communications system and the second communications comprises: determining a first the gateway device can operate one of the network interfaces as a primary interface while the other network interface is operated as a secondary interface, the first cellular module and the second cellular module may be physically separate modules or may be a single module with dual cellular interfaces, the gateway device may determine that communication on one of the interfaces is unavailable or unreliable and switch to using the other interface or usage of the two cellular interfaces may also be based on other criteria, for example, cost of the corresponding cellular data plans, para. 0023-0024).

Regarding claim 7, The apparatus of claim 1, wherein selectively controlling communications flows between the communications port and at least one of the first communications system and the second communications comprises: determining a first cost of communications with the first communications network through the first communications system; determining a second cost of communications with the first communications network through the second communications system; and route communications between the first communications network and the second the gateway device can operate one of the network interfaces as a primary interface while the other network interface is operated as a secondary interface, the first cellular module and the second cellular module may be physically separate modules or may be a single module with dual cellular interfaces, the gateway device may determine that communication on one of the interfaces is unavailable or unreliable and switch to using the other interface or usage of the two cellular interfaces may also be based on other criteria, for example, cost of the corresponding cellular data plans, para. 0023-0024).

Regarding claim 9, The apparatus of claim 1, wherein the first communications network is the Internet (the gateway device provides the connections to the Internet using the first cellular module and the second cellular module, para. 0019).

Regarding claim 10, The apparatus of claim 1, wherein the second communications network is a local area network (LAN) (Ethernet, Figure 1, element 140).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucker in view of Rose et al. US 20170230074.

Regarding claim 3, The apparatus of claim 2, Rucker discloses a first and second power system for the gateway but does not disclose wherein the power selection circuit further configured to: determine costs of power from the first power system and the second power system; and selectively source power from the first power source or the second power source based on the determined costs.  Rose discloses a gateway device(s) can also include a power module that receives power from a network such as a power grid, and can also include one or more uninterruptable power supplies (UPS) to power the gateway device(s) when the power grid is interrupted, the power module can include a timer that determines a condition when power has been absent for too long and can shut down the gateway device(s) without crashing, damaging, or losing data of the gateway device(s) and the power module can provide enough power after power loss to allow for continued transmission of data and/or continued communications with end device or over network, para. 0055.  Rose aims to improve a functioning of end devices by reducing an amount of battery power consumed by end devices and/or gateway collection devices and with the reduced power consumption and increased battery life, enabling high-resolution transmission of resource data, para.0037.  Before the filing of the invention it would have been obvious to modify Rucker to include Rose’s use of a power module in the gateway to provide power for continued transmission of data but also reducing an amount of battery power consumed.  One of ordinary skill in the art would be motivated to do so improve equipment operation, save battery life, .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468